Case 19-34322-KLP       Doc 22     Filed 12/16/20 Entered 12/16/20 18:05:28           Desc Main
                                   Document     Page 1 of 8



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


   IN RE:                                        )
                                                 )
   JULIA MARLENA MOSBY-ORTIZ                     )      Case No. 19-34322-KLP
                                                 )      Chapter 13
                          Debtor                 )

                     MOTION TO EXPEDITE HEARING ON MOTION FOR
                 PROPOSED SALE OF REAL AND TO SHORTEN NOTICE PERIOD

            COME NOW the Debtor, by counsel, and moves this Court to Expedite the Hearing on the

   Motion for Proposed Sale of Real Estate and to Shorten Notice Period, and in support thereof states

   as follows:

            1.     The Debtor filed this case under Chapter 13 of the U.S. Bankruptcy Code on

   August 20, 2019.

            2.     Nations Lending Corporations, an Ohio Corporation (“Nations”) is a secured

   creditor which holds a first mortgage on the property known as 3310 Utah Place, Richmond,

   Virginia, 23222, more particularly known as

                   ALL THAT CERTAIN LOT, PIECE, OR PARCEL OF LAND,
                   TOGETHER     WITH     IMPROVEMENTS     THEREON      AND
                   APPURTENANCES THERETO BELONGING, LYING AND BEING IN
                   THE CITY OF RICHMOND, VIRGINIA, KNOWN AS 3310 UTAH
                   PLACE, AS MORE PARTICULARLY SHOWN AS PLAY OF SURVEY
                   PREPARED VT ASSOCIATED ENGINEERS & SURVEYORS, LTD.,
                   DATED MARCH 18, 1981, ENTITLED “PLAT OF 3310 UTAH PLACE
                   IN THE CITY OF RICHMOND, VIRGINIA”, A COPY OF WHICH IS
                   ATTACHED.

   (the “Property”).

   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtor
Case 19-34322-KLP       Doc 22     Filed 12/16/20 Entered 12/16/20 18:05:28             Desc Main
                                   Document     Page 2 of 8



          3.      The approximate payoff balance on the note secured by said mortgage is

   $170,088.20. The assessed value of the Property is $143,000.00.

          4.      Debtor has entered into a contract (“Contract”) for a “short-sale” of the sale of the

   Property for $133,524.00, which, upon closing of the same, will result in Nations releasing its

   deed of trust against the Property.

          5.      On October 30, 2020, or as soon thereafter as may be practicable, Debtor intends

   to sell her interest in the Property in accordance with the terms of the contract.

          6.      No proceeds from the sale will be distributed to the Debtor.

          WHEREFORE, the Debtor respectfully requests that the Court expedite the hearing on

   the Motion for Proposed Sale of Real Estate, Shorten the Notice Period required for said Motion,

   and grant such other and further relief as is just and proper.



   Dated: December 16, 2020                              JULIA MARLENA MOSBY-ORTIZ



                                                         By: /s/ James E. Kane
                                                                Counsel

   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtor




                                                 2
Case 19-34322-KLP      Doc 22    Filed 12/16/20 Entered 12/16/20 18:05:28            Desc Main
                                 Document     Page 3 of 8




                                         CERTIFICATION

          I, James E. Kane, pursuant to Local Rule 9013-1(N), do hereby certify that:

         1.      I have carefully examined the matter and concluded that there is a true need for
   an emergency hearing,

          2.      I have not created the emergency through any lack of due diligence.

          3.      I have made a bona fide effort to resolve the matter without hearing.


                                               By:     /s/ James E. Kane__________
                                                              James E. Kane




                                               3
Case 19-34322-KLP        Doc 22    Filed 12/16/20 Entered 12/16/20 18:05:28             Desc Main
                                   Document     Page 4 of 8




                                 CERTIFICATE OF SERVICE

          I hereby certify that on December 16, 2020, I will electronically file the foregoing with

   the Clerk of Court using the CM/ECF system, which will then send a notification of such filing

   (NEF) to all parties registered to receive notice thereof and will mail the same by first class mail,

   postage pre-paid, to the parties on the attached list.



                                                  /s/ James E. Kane
                                                  Counsel for Debtor




                                                  4
Case 19-34322-KLP        Doc 22    Filed 12/16/20 Entered 12/16/20 18:05:28            Desc Main
                                   Document     Page 5 of 8



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


   IN RE:                                        )
                                                 )
   JULIA MARLENA MOSBY-ORTIZ                     )       Case No. 19-34322-KLP
                                                 )       Chapter 13
                          Debtor                 )

                               NOTICE OF MOTION AND HEARING

           The above Debtor has filed papers with the Court to request an order to Expedite the
   hearing and to Shorten the Notice Period with respect the Motion for Proposed Sale of Real
   Estate.

          Your rights may be affected. You should read these papers carefully and discuss them
   with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
   may wish to consult one.)

           If you do not want the court to grant the relief sought in the motion, or if you want the
   court to consider your views on the motion, then, you or your attorney must:

                  File with the court, at the address shown below, a written request for a hearing [or
                   written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your
                   request for a hearing (or response) to the court for filing, you must mail it early
                   enough so the court will receive it on or before the date stated above, to:

                          Clerk of Court
                          United States Bankruptcy Court
                          701 East Broad Street
                          Richmond, VA 23219

            You must also mail a copy to:

                          James E. Kane, Esquire
                          KANE & PAPA, P.C.
                          1313 East Cary Street
                          Richmond, Virginia 23219


                  Attend a hearing scheduled for December 22, 2020 at 10:00 a.m. at U.S.
                   Bankruptcy Court, 701 East Broad Street, Room 5100, Richmond, VA
                   23219. If no timely response has been filed opposing the relief requested, the
                   court may grant the relief without holding a hearing.

                                                5
Case 19-34322-KLP     Doc 22    Filed 12/16/20 Entered 12/16/20 18:05:28        Desc Main
                                Document     Page 6 of 8




          If you or your attorney do not take these steps, the court may decide that you do not
      oppose the relief sought in the motion or objection and may enter an order granting that
      relief.


   Dated: December 16, 2020                         JULIA MARLENA MOSBY-ORTIZ


                                                    By: /s/ James E. Kane
                                                           Counsel

   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtor




                                            6
Case 19-34322-KLP        Doc 22    Filed 12/16/20 Entered 12/16/20 18:05:28             Desc Main
                                   Document     Page 7 of 8




                                 CERTIFICATE OF SERVICE

          I hereby certify that on December 16, 2020, I will electronically file the foregoing with

   the Clerk of Court using the CM/ECF system, which will then send a notification of such filing

   (NEF) to all parties registered to receive notice thereof and will mail the same by first class mail,

   postage pre-paid, to the parties on the attached list.



                                                  /s/ James E. Kane
                                                  Counsel for Debtor




                                                  7
               Case 19-34322-KLP                Doc 22     Filed 12/16/20         Entered 12/16/20 18:05:28             Desc Main
Label Matrix for local noticing                      Nations Lending Corporation,
                                                          Document           Page  an 8Ohio
                                                                                         of Corpora
                                                                                            8             United States Bankruptcy Court
0422-3                                               LoanCare, LLC                                        701 East Broad Street
Case 19-34322-KLP                                    3637 Sentara Way                                     Richmond, VA 23219-1888
Eastern District of Virginia                         Virginia Beach, VA 23452-4262
Richmond
Wed Dec 16 13:08:06 EST 2020
Brock and Scott, PLLC                                Loan Care Servicing                                  LoanCare, LLC
1315 Westbrrok Plaza Drive                           Attn: Consumer Solutions Dept                        3637 Sentara Way
Winston Salem, NC 27103-1357                         Po Box 8068                                          Virginia Beach, Virginia 23452-4262
                                                     Virginia Beach, VA 23450-8068


NPRTO South-East, LLC                                Verizon                                              Verizon
256 W. Data Drive                                    Verizon Wireless Bk Admin                            by American InfoSource as agent
Draper, Utah 84020-2315                              500 Technology Dr Ste 550                            4515 N Santa Fe Ave
                                                     Weldon Springs, MO 63304-2225                        Oklahoma City, OK 73118-7901


Carl M. Bates                                        James E. Kane                                        John P. Fitzgerald, III
341 Dial 866-813-0912 Code: 8576180                  Kane & Papa, PC                                      Office of the US Trustee - Region 4 -R
P. O. Box 1819                                       1313 East Cary Street                                701 E. Broad Street, Ste. 4304
Richmond, VA 23218-1819                              P.O. Box 508                                         Richmond, VA 23219-1849
                                                     Richmond, VA 23218-0508

Julia Marlena Mosby-Ortiz
5600 Charlevoix Court
Apt. 117
Richmond, VA 23224-1039




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Nations Lending Corporation, an Ohio Corpo        End of Label Matrix
Loancare, LLC                                        Mailable recipients     12
3637 Sentara Way,                                    Bypassed recipients      1
Virginia Beach, VA 23452-4262                        Total                   13
